United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
DEPARTMENT OF THE NAVY, GREAT
LAKES NAVAL BASE, Great Lakes, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-722
Issued: August 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 14, 2008 appellant filed an appeal of a June 28, 2007 decision of the Office
of Workers’ Compensation Programs denying her occupational disease claim and an October 18,
2007 decision denying her request for a review of the written record. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that she sustained right hand and
wrist conditions in the performance of duty; and (2) whether the Office properly denied
appellant’s request for a review of the written record.
FACTUAL HISTORY
On February 12, 2007 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim (Form CA-2) asserting that, on or before August 1, 2006, she sustained numbness

and weakness of the fingers on her right hand due to “constant and repetitive use of [her] hands”
while casing and delivering mail. She did not stop work at the time she filed her claim.
In a March 6, 2007 letter, the Office advised appellant of the type of additional evidence
needed to establish her claim. It requested a detailed description of the work factors she alleged
caused the claimed right hand condition. The Office also emphasized the importance of
submitting a rationalized statement from her attending physician explaining how and why her
work duties would cause the claimed conditions.
Appellant submitted an April 17, 2007 report from Dr. Mehdi N. Adham, an attending
Board-certified orthopedic surgeon, who stated that appellant had “carpal tunnel syndrome which
history, physical examination and nerve test [were] all positive.” Dr. Adham opined that the
“cause of [appellant’s] symptoms [was] related to working as a mail carrier.”
By decision dated June 28, 2007,1 the Office denied appellant’s claim on the grounds that
causal relationship was not established. It accepted that appellant’s duties required repetitive use
of the right hand. However, Dr. Adham did not provide a history of injury referencing specific
work factors or explain how her federal duties would cause the diagnosed conditions.
In a letter dated September 20, 2007 and date stamped received by the Office’s Branch of
Hearings and Review on September 27, 2007, appellant requested a review of the written record.
The envelope and postmark of the hearing request are not of record. Appellant submitted
additional evidence.
An April 9, 2007 nerve conduction velocity testing of the right upper extremity showed
sensory and motor abnormalities in the median nerve at the wrist and the ulnar nerve at the wrist
and elbow.
In a July 16, 2007 report, Dr. Adham related appellant’s account of heavy lifting at the
employing establishment, with recent numbness and tingling in the right hand. On examination
of the right hand and wrist, he found positive Tinel’s and Phalen’s signs, a positive Tinel’s sign
at the ulnar nerve, positive flexion test, a tender radial tunnel and a dorsal wrist ganglion.
Dr. Adham diagnosed a right dorsal wrist ganglion, right carpal and radial tunnel syndromes and
right cubital canal syndrome. He opined that the cause of appellant’s “carpal tunnel, cubital
canal, radial tunnel syndrome and ganglion are related to her job accumulative trauma disorder”
due to working 30 years as a letter carrier. Dr. Adham recommended carpal and radial tunnel
surgery with excision of the ganglion.
By decision dated October 18, 2007, the Office denied appellant’s request for a review of
the written record on the grounds that it was not timely filed. It found that appellant’s request for
a hearing was dated September 20, 2007, more than 30 days after issuance of its June 28, 2007
decision. The Office additionally denied appellant’s request on the grounds that the issues
involved could be addressed equally well by requesting reconsideration and submitting new

1

The Office issued two copies of the June 28, 2007 decision, the second with a corrected address. The two
decisions are otherwise identical.

2

evidence establishing that the claimed right hand and wrist conditions were causally related to
factors of her federal employment.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant’s work as a letter carrier entailed lifting and repetitive
hand and wrist motion. Also, appellant submitted April 9, 2007 studies confirming the presence
of right carpal and ulnar nerve syndromes and medical reports diagnosing cubital tunnel
syndrome and a dorsal ganglion. To meet her burden of proof, she must establish a causal
relationship between the accepted work factors and the claimed right hand and wrist conditions.

2

5 U.S.C. §§ 8101-8193.

3

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Joe D. Cameron, 41 ECAB 153 (1989).

4

Alvin V. Gadd, 57 ECAB 172 (2005); Michael E. Smith, 50 ECAB 313 (1999).

5

Michael S. Mina, 57 ECAB 379 (2006); Solomon Polen, 51 ECAB 341 (2000).

3

In support of her claim, appellant submitted April 17 and July 16, 2007 reports from
Dr. Adham, an attending Board-certified orthopedic surgeon, who noted that appellant had
worked as a letter carrier for 30 years and performed heavy lifting. Dr. Adham opined that
appellant’s carpal tunnel, cubital canal and radial tunnel syndromes and dorsal ganglion were
related to “accumulative trauma disorder” sustained while “working as a mail carrier.”
However, he did not provide medical rationale explaining how and why heavy lifting, casing
mail, delivering mail or other specific work tasks would cause any of the diagnosed conditions.
Thus, Dr. Adham’s opinion is insufficient to establish causal relationship in this case.6 The
Board notes that appellant was advised by March 6, 2007 letter of the crucial importance of
submitting rationalized medical evidence in support of her claim. However, appellant did not
submit such evidence. Therefore, she failed to meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that “a claimant for compensation not satisfied
with a decision of the Secretary … is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”7
Sections 10.617 and 10.618 of the federal regulations implementing this section of the Act
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.8 The Office’s procedures, which require the Office
to exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration, are a proper interpretation of the Act and Board precedent.9
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim by June 28, 2007 decision. Appellant’s letter
requesting a review of the written record was dated September 20, 2007 and stamped received by
the Office’s Branch of Hearings and Review on September 27, 2007. Both these dates are more
than 30 days after the June 28, 2007 decision. Thus, the Office properly found that appellant’s
request for a review of the written record was not timely filed under section 8124(b)(1) of the
Act and that he was not entitled to an examination of the written record as a matter of right.
The Office then exercised its discretion and determined that appellant’s request for a
review of the written record could equally well be addressed by requesting reconsideration and
submitting additional evidence establishing that the claimed right carpal tunnel syndrome was
causally related to her federal employment. As the only limitation on the Office’s authority is
reasonableness, abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions as established.10 The Board finds that there is no evidence of record that the
6

Sedi L. Graham, 57 ECAB 494 (2006).

7

5 U.S.C. § 8124(b)(1).

8

20 C.F.R. §§ 10.616, 10.617.

9

Hubert Jones, Jr., 57 ECAB 467 (2006).

10

Joseph P. Hoffman, 57 ECAB 456 (2006).

4

Office abused its discretion in denying appellant’s request. Thus, the Board finds that the
Office’s denial of appellant’s request for a review of the written record was proper under the law
and the facts of this case.
CONCLUSION
The Board finds that appellant has not established that she sustained right carpal tunnel
syndrome in the performance of duty. The Board further finds that the Office properly denied
appellant’s request for a review of the written record.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 18 and June 28, 2007 are affirmed.
Issued: August 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

